Conway B, Judge. The only question presented in this case is, whether the Gircuit Gourt decided correctly in sustaining the bank’s demurrer to the plea of non est factrnn. The plea was good and the court ought to have overruled the demurrer to it. If the bank wished to avail herself of the objection, that it was not properly sworn to, she ought not to have demurred to it, but moved the court to strike it from the rolls. ' When an agent’s authority is particular, he must pursue it. If he vary from it, what he does is void as to the principal. Paley on Agency, 150. Salk. 96. 1 Dows Rep. 40." The resolution of the corporation did not empower the Mayor to execute a writing obligatory. It only authorized him to sign a note. In giving the bank a bond, therefore, he did not pursue his commission, but departed from his authority; and his acts are not binding on the corporation. The judgment of the Circuit Court is reversed, and the case remanded with instructions to allow the parties to amend their pleadings, if they ask to do so.